Allow me to join earlier speakers in offering my 
congratulations to Mr. Sam Kutesa on his election as 
President of the General Assembly at its sixty-ninth 
session. My thanks also go to our outgoing President, 
Mr. John Ashe, for his excellent work over the past 
year, especially his contribution to the discussions on 
the post-2015 development agenda. I offer my profound 
appreciation to the many United Nations officials, 
peacekeepers and volunteers in the field who often 
work in the most difficult conditions and put their lives 
at risk.

It is also fitting to offer our thanks and gratitude 
to the Secretary-General and his team for tirelessly 
promoting the cause of this world body, especially with 
respect to urgent matters affecting the livelihoods and 
security of our peoples. I also deeply appreciate his 
personal support at the fifth summit of the Association 
of Southeast Asian Nations (ASEAN) and the United 
Nations held in Brunei Darussalam last year.

Today is a special occasion for me personally and 
for Brunei Darussalam as a nation. It marks the thirtieth 
anniversary of our membership in the Organization. 
Looking back, the world then was ideologically divided. 
Now we are linked by globalization and interdependence, 
searching for a united approach to addressing the many 
challenges faced by the human race. As we confront old 
and new problems, I believe the United Nations is best 
placed to address them collectively. That is its strength, 
a fact that is evident today as we strive to realize the 
Millennium Development Goals (MDGs).


We are fast approaching the deadline of the MDGs, 
and we in Brunei Darussalam are pleased to see that 
there is concerted global commitment and consensus 
with respect to eradicating extreme poverty and 
further promoting peace and sustainable development. 
Brunei Damssalam actively contributes to regional 
and international efforts in the areas of training and 
capacity-building through the Initiative for ASEAN 
Integration and through collaboration with the United 
States in an English enrichment programme for 
ASEAN. Similar undertakings have also been carried 
out through the Commonwealth Fund for Technical 
Cooperation.

The work of the United Nations and its relevant 
stakeholders in leading the way forward beyond 2015 
is indeed laudable. I am encouraged by the fact that we 
have accomplished a great deal in the current initiative. 
We have also learned many valuable lessons that will 
help carry us through our journey in the coming decades. 
It is reassuring to know that extensive discussions 
and wide-ranging consultations have been conducted 
to shape a universal framework for delivering and 
implementing a transformative post-2015 development 
agenda. I therefore welcome the new development 
agenda and its emphasis on the importance of a human 
development process that is inclusive, people-centred 
and sustainable.

Those elements are also integral to Brunei 
Darussalam’s National Vision 2035, which is dedicated 
to improving the welfare of our people and ensuring 
a high quality of life. I am also pleased that there is 
unanimous agreement on the importance of protecting 
the environment. In that regard, I greatly value the 
convening of the United Nations climate summit to 
galvanize support for addressing the impact of climate 
change and in ensuring a dynamic and sustainable post-
2015 development agenda.

However, the full realization of our noble 
expressions for the near future and the decades to come 
faces many obstacles. The international and regional 
situation continues to be threatened by instability, 
injustices, social and economic inequalities and 
increasingly frequent occurrences of natural disasters. 
While there is relative peace and stability in the world, 
developments over the past year have reminded us 
of how complex security issues can cause turmoil 
and instability that threaten progress in long-term 
development. We are gravely concerned with security 
developments in many parts of the world. Further 
escalation of conflicts can weaken the international 
community’s resolve and ability to work together to 
achieve our worldwide initiatives.

For its part, Brunei Darussalam has participated 
in United Nations peacekeeping, specifically in the 
United Nations Interim Force in Lebanon and other 
international peace monitoring missions, such as our 
work in the southern Philippines. We remain committed 
to such endeavours.

The overall outlook is further complicated by 
challenges that are global in nature, ranging from the 
impact of climate change, extremism and terrorism 
to the serious repercussions of pandemic diseases. 
Brunei Darussalam stands united with the international 
community in combating terrorism in all its forms 
and in rejecting extremism. We support all regional 
and international efforts to counter terrorism, and we 
will continue to participate in global initiatives such as 
interfaith dialogues and dialogues among civilizations 
designed to promote understanding, tolerance and 
respect among world communities.

I call on every nation to take concerted action in 
working to ensure that the rapid pace of globalization 
and interconnectedness brings wide-ranging benefits 
to all our peoples and communities. In securing the 
positive aspects of globalization, as a community 
of nations we must work closely together. We must 
renew our approach to governance and strengthen 
our cooperation, especially in resolving new issues 
that require collective global action and unity of 
purpose. I would like to emphasize the importance of 
a comprehensive approach, especially when it comes 
to ensuring peace and security. Our peoples’ quality 
of life can be further enhanced only through inclusive 
economic development and equitable social progress.

At the same time, all our efforts to develop our 
economies should not work to the detriment of our 
natural environment. These are areas that demand 
renewed commitment, partnership and creativity on 
the part of our global community. I would also like 
to underscore the importance of strengthening our 
capabilities in disaster management. The frequent 
recurrence and growing intensity of natural disasters in 
recent years have caused great destruction and hardship 
to many communities around the world. Last year, 
Brunei Darussalam hosted a humanitarian assistance 
and disaster relief exercise for military personnel from 
across the Asia-Pacific region, the first such event of 
its kind under the auspices of the ASEAN Defence 


Ministers Meeting Plus process. During the exercise, I 
was very inspired as I witnessed the close cooperation 
and unity shown by the diverse range of participants 
from different nations, cultures and backgrounds, all 
striving together to practise saving lives.

Such regional efforts are just a modest step. More 
important, the fundamental principles of mutual respect 
and trust, putting aside differences, upholding the rule 
of law and justice and promoting cooperation should 
serve as the basis for resolving conflicts, so that we 
can all enjoy continued peace and stability. In the same 
spirit, I also hope that we can overcome our differences 
and move forward in further opening up global trade.

All our efforts to achieve the MDGs will be in 
vain if, at the same time, we disregard our commitment 
to pursuing peaceful means of settling disputes, as 
enshrined in the Charter of the United Nations. The 
escalation of disputes and threats to international peace 
and security has resulted in appalling human tragedies 
such as the downing of Malaysia Airlines Flight MH-
17 and the current dire situation in Gaza. Although the 
prospects of all-out war seem remote today, instances 
of worsening situations, skirmishes and brinkmanship 
have shown us all too well how threats of conflict 
and violence remain an obstacle to our long-term 
aspirations for a better world. For Palestine, freedom 
and justice are long overdue. The cycle of suffering 
experienced by our Palestinian brothers and sisters is a 
stark example of how little our development goals mean 
if there is no peace or stability. The Palestinian people 
must be granted their basic right to live in dignity and 
enjoy economic development. We are encouraged by 
the observance of the current ceasefire by the parties 
involved, and I greatly appreciate the efforts of other 
countries that have made that possible.

Looking to the future, I remain hopeful. I still 
firmly believe that we need this Organization in 
order to ensure that generations to come will enjoy a 
secure and prosperous future. The world has changed 
fundamentally since the adoption of the MDGs, and 
I am confident that the United Nations will continue 
to be a source of hope. It is important that all States 
do everything they can to contribute positively to our 
Organization.
